                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

JEROME COOK,

                     Plaintiff,                                       8:19CV527

       vs.                                                  SECOND AMENDED FINAL
                                                              PROGRESSION ORDER
UNITED STATES OF AMERICA, and
DEPARTMENT OF VETERANS AFFAIRS,

                     Defendants.

      THIS MATTER is before the Court on the Plaintiff’s unopposed Motion to Amend
Scheduling Order. (Filing No. 49.) The motion is granted. Accordingly,

       IT IS ORDERED that the provisions of the Court’s previous Final Progression Order
remain in effect, and in addition to those provision, progression shall be amended as follows:

       1)     The trial and pretrial conference will not be set at this time. The status conference
              to discuss case progression, the parties’ interest in settlement, and the trial
              and pretrial conference settings remains as scheduled and will be held with the
              undersigned magistrate judge on September 23, 2021 at 10:00 a.m. Counsel shall
              use the conferencing instructions assigned to this case to participate in the
              conference. (Filing No. 17.)

       2)     The deadline for completing written discovery under Rules 33, 34, 36 and 45 of
              the Federal Rules of Civil Procedure is April 14, 2021. Motions to compel written
              discovery under Rules 33, 34, 36 and 45 must be filed by April 28, 2021.

              Note: A motion to compel, to quash, or for a disputed protective order shall not
              be filed without first contacting the chambers of the undersigned magistrate judge
              to set a conference for discussing the parties’ dispute.

       3)     The deadlines for identifying expert witnesses expected to testify at the trial, (both
              retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
              Civ. P. 26(a)(2)(C)), are:

                     For the plaintiff(s):                  September 13, 2021
                     For the defendant(s):                  November 12, 2021
         4)       The deadlines for complete expert disclosures1 for all experts expected to testify
                  at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
                  experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                           For the plaintiff(s):                        September 13, 2021
                           For the defendant(s):                        November 12, 2021
                           Plaintiff’s rebuttal:                        December 3, 2021

         5)       The deposition deadline, including but not limited to depositions for oral
                  testimony only under Rule 45, is January 10, 2022.

                      a. The maximum number of depositions that may be taken by the plaintiffs
                         as a group and the defendants as a group is 12.

                      b. Depositions will be limited by Rule 30(d)(1).

         6)       The deadline for filing motions to dismiss and motions for summary judgment is
                  February 10, 2022.

         7)       The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is February 22, 2022.

         8)       The parties shall comply with all other stipulations and agreements recited in their
                  Rule 26(f) planning report that are not inconsistent with this order.

         9)       All requests for changes of deadlines or settings established herein shall be
                  directed to the undersigned magistrate judge. Such requests will not be considered
                  absent a showing of due diligence in the timely progression of this case and the
                  recent development of circumstances, unanticipated prior to the filing of the
                  motion, which require that additional time be allowed.

         DATED this 18th day of May, 2021.

                                                      BY THE COURT:

                                                      s/ Susan M. Bazis
                                                      United States Magistrate Judge




         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to
what is stated within their treatment documentation. As to each such expert, any opinions which are not stated
within that expert’s treatment records and reports must be separately and timely disclosed.
